DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to Office action dated 11-26-2021 (“11-26-21 OA”), Applicant amended specification and claims 15, 17 and 18 while canceling claim 16 in reply dated 02/25/2022 (“02-25-22 Reply”). 
Response to Arguments
Applicant’s amendments to title have overcome the objection to specification as set forth under line item number 1 of the 11-26-21 OA. 
Applicant’s amendments to claim 15 have overcome the prior art rejections based at least in part on Koga as set forth under line item numbers 2-3 of the 11-26-21 OA. 
REASONS FOR ALLOWANCE
Claims 1-15 and 17-23 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
	Claims 1-14 are allowed, as set forth under line item numbers 4-5 of the 11-26-21 OA.   

	Independent claim 15 is allowed, because it contains the allowable subject matter of now canceled dependent claim 16 as set forth under line item number 6 of the 11-26-21 OA.
	Dependent claims 17-23 are allowed, because they depend on allowed claim 15.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
10 March 10, 2022
/John P. Dulka/Primary Examiner, Art Unit 2895